Title: From Thomas Jefferson to Arthur S. Brockenbrough, 23 July 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

July 23. 25.Th: Jefferson asks the favor of mr Brockenbrough to inform him of the date of the remittance of 3000. D. to mr Appleton this last spring. every thing from him may be daily expected. all except the capitels were on board ship at the date of his letter Apr. 13. every thing should therefore be got in readiness to run up the columns immediately. send me also Raggi’s contract for the bases.